DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 7/26/2022 is acknowledged.
4.	Claim filed on 1/8/2021 is acknowledged.  
5.	Claims 1-22 are pending in this application.
6.	Claims 5, 6 and 15-22 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/2022.  Claims 9 and 11-13 are withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.
7.	Claims 1-4, 7, 8, 10 and 14 are under examination. 

Claim Interpretations
8.	The instant claim 1 recites "A synthetic peptide interacting with TLR2 comprising an amino acid sequence consisting of SEQ ID NO. 8; but having a length up to 50 amino acids"; and the instant claim 7 recites "A synthetic peptide having an efficacy in treating obesity, comprising an amino acid sequence selected from the group consisting those of SEQ ID NO. 10, SEQ ID NO. 15, SEQ ID NO. 19, and SEQ ID NO. 20, but having a length up to 50 amino acids".  The recitation “an amino acid sequence” is anticipated by full length and/or any portion of the peptide.  For example, for a peptide comprising an amino acid sequence of instant SEQ ID NO: 10 (GLSKFIKVYRPQL) or instant SEQ ID NO: 8 (AINSLVNKLAECGLSKFIKVYRPQL) and being up to 50 amino acids in length, a dipeptide Gly-Leu (GL) reads on the recitations "A synthetic peptide… comprising an amino acid sequence consisting of SEQ ID NO. 8; but having a length up to 50 amino acids"; and "A synthetic peptide…comprising an amino acid sequence selected from the group consisting those of SEQ ID NO. 10, SEQ ID NO. 15, SEQ ID NO. 19, and SEQ ID NO. 20, but having a length up to 50 amino acids".  And with regards to the term "an amino acid sequence" recited in instant claims 1 and 7, the instant specification fails to defined it.  Therefore, in the instant case, the term "an amino acid sequence" recited in instant claims 1 and 7 is interpreted as being anticipated by full length and/or any portion of the peptide.
	Furthermore, the Examiner would like to point out that if the instant claimed synthetic peptide is intended to comprise the full length of SEQ ID NO: 8 (in claim 1) or SEQ ID NO: 10, 15, 19 or 20 (in claim 7), Applicant is required to amended the term "an amino acid sequence" recited in instant claims 1 and 7 to "the amino acid sequence".

Elections/Restrictions
9.	Applicant’s election with traverse of Group 1 (claims 1-4 and 7-14) and election with traverse of a peptide consisting of SEQ ID NO: 8 as species of synthetic peptide; and a pharmaceutical composition comprising a peptide consisting of SEQ ID NO: 8 as species of a pharmaceutical composition in the reply filed on 7/26/2022 is acknowledged.  
The traverse is on the ground(s) that: “Applicant does not believe that it would be an undue burden to search all of the claims, particularly as many of the Groups overlap in feature.”; and "the peptide consisting of SEQ ID NO: 8 and other peptides of the listed SEQ ID NOs have similar biological activity. Therefore, it would not be unduly burdensome to examine all species in a single application."  This is not found persuasive because: Frist, as discussed in Section 8 above, in the instant case, the scope of the synthetic peptide recited in instant claims 1 or 7 is extremely broad, since the term "an amino acid sequence" recited in instant claims 1 and 7 is interpreted as being anticipated by full length and/or any portion of the peptide.  Applicant is assuming that any art disclosing any of the instant claimed synthetic peptide would also disclose each of the methods in instant Groups 2-5.  Considering the broadness of the instant claimed synthetic peptide, it is highly likely that an art teaching a species of instant claimed synthetic peptide may not teach any of the claimed methods in Groups 2-5.  Second, as indicted in the Requirement for Restriction/Election dated on 5/26/2022, the Examiner has shown that Groups 1-5 are independent or distinct, each from the other.  Each group of invention has separate classification and separate status in the art.  In addition, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention.  Third, the Examiner would like to point out that patent examination is not limited to prior art search only.  The pending claims also need to be examined under various 35 U.S.C. 112s and so on.  Taken all these together, there is a serious burden on the Examiner and the Office if restriction is not required between Groups 1-5.  With regards to Applicant's arguments about the species election, the Examiner understands the peptide consisting of SEQ ID NO: 8 and other peptides of the listed SEQ ID NOs have similar biological activity.  However, in the instant case, as stated above, the scope of the synthetic peptide recited in instant claims 1 or 7 is extremely broad.  Therefore, there is a serious burden on the Examiner and the Office if the election of species is not required.  Taken all these together, the requirement is still deemed proper and is therefore made FINAL.
	Group 1 is drawn to a synthetic peptide interacting with TLR2 comprising an amino acid sequence consisting of SEQ ID NO. 8; but having a length up to 50 amino acids; a pharmaceutical composition for the treatment of TLR2-related disease comprising a pharmaceutically acceptable carrier, and at least one peptide comprising one fragment set forth in SEQ ID NO. 8; a synthetic peptide having an efficacy in treating obesity, comprising an amino acid sequence selected from the group consisting those of SEQ ID NO. 10, SEQ ID NO. 15, SEQ ID NO. 19, and SEQ ID NO. 20, but having a length up to 50 amino acids; and a pharmaceutical composition for the treatment of obesity comprising a pharmaceutically acceptable carrier, and at least one peptide comprising one fragment selected from the group consisting of those set forth in SEQ ID NO. 10, SEQ ID NO: 15, SEQ ID NO. 19, and SEQ ID NO. 20.  A search was conducted on the elected species; these appear to be free of prior art.  A search was extended to the genus in claims 1, 4, 7 and 14; and prior art was found.  Claims 9 and 11-13 are withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  Claims 1-4, 7, 8, 10 and 14 are examined on the merits in this office action. 

Objections
10.	The specification is objected to for the following minor informality: The specification recites "An aspect provided herein is a synthetic peptide interacting with
TLR2,comprising…" on page 2, paragraph [0007] of instant specification.  There appears to be a space missing in this recitation.  Applicant is required to correct this error.
11.	The specification is objected to for the following minor informality: The specification recites " 
    PNG
    media_image1.png
    44
    242
    media_image1.png
    Greyscale
" on page 5, paragraph [0042] of instant specification.  There appears to be a typo in this recitation.  Applicant is required to correct this error.
12.	The specification is objected to for the following minor informality: The specification recites "SEQ ID NO." in various paragraphs throughout the instant specification, for example, "SEQ ID NO. 8" on page 2, paragraph [0007] of instant specification.  Applicant is suggested to amend the recited "SEQ ID NO." to "SEQ ID NO:".
Please note: the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification (see MPEP § 608.01).
13.	Claim 1 is objected to for the following minor informality: Claim 1 contains the acronym “TLR2”.  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., toll-like receptor 2 (TLR2).  The abbreviation can be used thereafter.
	Furthermore, Applicant is suggested to amend claim 1 as "A synthetic peptide…SEQ ID NO: 8, wherein the synthetic peptide is up to 50 amino acids in length".
14.	Claims 2 and 8 are objected to for the following minor informality: Applicant is suggested to amend claims 2 and 8 as "…wherein the synthetic peptide is up to 30 amino acids in length".
15.	Claim 4 is objected to for the following minor informality: Applicant is suggested to amend claim 4 as "…and at least one peptide comprising the amino acid sequence of SEQ ID NO: 8".
16.	Claim 7 is objected to for the following minor informality:  Applicant is suggested to amend claim 7 as "…selected from the group consisting of SEQ ID NO: 10, SEQ ID NO: 15, SEQ ID NO: 19, and SEQ ID NO: 20; wherein the peptide is up to 50 amino acids in length".
17.	Claim 14 is objected to for the following minor informality:  Applicant is suggested to amend claim 14 as "…and at least one peptide comprising the amino acid sequence selected from the group consisting of SEQ ID NO: 10, SEQ ID NO: 15, SEQ ID NO: 19, and SEQ ID NO: 20".

Rejections
Claim Rejections - 35 U.S.C. § 101
18.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

19.	Claims 1-4, 7, 8, 10 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  Claims 1-4, 7, 8, 10 and 14 recite a synthetic peptide interacting with TLR2 comprising an amino acid sequence consisting of SEQ ID NO. 8; but having a length up to 50 amino acids; a pharmaceutical composition for the treatment of TLR2-related disease comprising a pharmaceutically acceptable carrier, and at least one peptide comprising one fragment set forth in SEQ ID NO. 8; a synthetic peptide having an efficacy in treating obesity, comprising an amino acid sequence selected from the group consisting those of SEQ ID NO. 10, SEQ ID NO. 15, SEQ ID NO. 19, and SEQ ID NO. 20, but having a length up to 50 amino acids; and a pharmaceutical composition for the treatment of obesity comprising a pharmaceutically acceptable carrier, and at least one peptide comprising one fragment selected from the group consisting of those set forth in SEQ ID NO. 10, SEQ ID NO: 15, SEQ ID NO. 19, and SEQ ID NO. 20.  This judicial exception is not integrated into a practical application because the peptides recited in instant claims 1-4, 7, 8, 10 and 14 are fragments of naturally occurring protein; and the pharmaceutically acceptable carrier recited in instant claims 4 and 14 can be natural product.  
	In the instant case, as evidenced by the Amuc_1100 family pilus-like protein [Akkermansia muciniphila] document (enclosed pages 1-2, accessed 7/28/2022, from https://www.ncbi.nlm.nih.gov/protein/WP_031930752.1?report=genbank&log$=prottop&blast_rank=1&RID=E53SUZCB016), each of the peptides of instant SEQ ID NO: 8, 10, 15, 19 and 20 is a fragment of the naturally occurring protein Amuc_1100 family pilus-like protein (see the amino acid sequence on pages 1-2).  Furthermore, there is no evidence that the instant claimed synthetic peptide exhibits markedly different chrematistics, in comparison to the naturally occurring protein it derived from.  In addition, in the broadest reasonable interpretation, the pharmaceutically acceptable carrier recited in instant claims 4 and 14 can be water.  And as evidenced by the Water document (from http://www.biology-online.org/dictionary/Water, enclosed pages 1-3, accessed 4/24/2014), water is a natural product.
The instant claims 1-4, 7, 8, 10 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the synthetic peptide and the pharmaceutic composition in instant claims 1-4, 7, 8, 10 and 14 do not recite features or steps demonstrating a marked difference from what exists in nature; and the synthetic peptide and the pharmaceutic composition in instant claims 1-4, 7, 8, 10 and 14 do not recite meaningful limitations that add something of significance to the judicial exception.  Therefore, the synthetic peptide and the pharmaceutic composition in instant claims 1-4, 7, 8, 10 and 14 are not significantly different than a judicial exception (natural product).

Claim Rejections - 35 U.S.C. § 102(a)(1)
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
21.	Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myneni et al (Biochemical and Biophysical Research Communications, 2012, 423, pages 577-582), and as evidenced by Belzer et al (US 2018/0265554 A1).
The instant claims 1, 2, 7 and 8 are drawn to a synthetic peptide interacting with TLR2 comprising an amino acid sequence consisting of SEQ ID NO. 8; but having a length up to 50 amino acids; and a synthetic peptide having an efficacy in treating obesity, comprising an amino acid sequence selected from the group consisting those of SEQ ID NO. 10, SEQ ID NO. 15, SEQ ID NO. 19, and SEQ ID NO. 20, but having a length up to 50 amino acids.
Myneni et al, throughout the literature, teach synthetic peptide P154–168 consisting of the amino acid sequence ALSGCTGLTSITIPN, synthetic peptide P180–194 consisting of the amino acid sequence GCSGLTSITFPNSLT, and synthetic peptide P220–234 consisting of the amino acid sequence GESAFKGCSGLKSIT are TLR2-interacting peptides and activate TLR2, for example, Title; Abstract; pages 578, right column, Section "2.5. Synthetic peptides"; page 579, Table 1; and page 580, Figure 3 and the 1st paragraph in Section "3.3. Active peptide sequence binds TLR2".  The synthetic peptides P154–168, P180–194 and P220–234 in Myneni et al comprises an amino acid sequence of instant SEQ ID NO: 8 or 10 (GL) and are less than 30 amino acids in length.  It meets the limitations of the synthetic peptide recited in instant claims 1 and 2.  And as evidenced by Belzer et al, peptide activating TLR2 has an efficacy in treating obesity (see for example, page 10, paragraphs [0098] and [0099]).  Therefore, one of ordinary skilled in the art would understand and reasonably expect the synthetic peptides P154–168, P180–194 and P220–234 in Myneni et al have an efficacy in treating obesity.  It meets the limitations of the synthetic peptide recited in instant claims 7 and 8.
Since the reference teaches all the limitations of instant claims 1, 2, 7 and 8; the reference anticipates instant claims 1, 2, 7 and 8.

22.	Claims 4 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belzer et al (US 2018/0265554 A1).
The instant claims 4 and 14 are drawn to a pharmaceutical composition for the treatment of TLR2-related disease comprising a pharmaceutically acceptable carrier, and at least one peptide comprising one fragment set forth in SEQ ID NO. 8; and a pharmaceutical composition for the treatment of obesity comprising a pharmaceutically acceptable carrier, and at least one peptide comprising one fragment selected from the group consisting of those set forth in SEQ ID NO. 10, SEQ ID NO: 15, SEQ ID NO. 19, and SEQ ID NO. 20.
Belzer et al, throughout the patent, teach peptide of SEQ ID NO: 1 derived from Akkermansia municiphila interacts with TLR2 and activates TLR2, and can be used for treating TLR2-related disease such as obesity; and a pharmaceutical composition comprising such peptide and a pharmaceutically acceptable carrier, for example, Abstract; page 1, paragraph [0001]; page 2, paragraphs [0010] and [0017]; page 10, paragraphs [0098] and [0099]; SEQ ID NO: 1 on pages 12-13; and claims 14 and 19.  The peptide of SEQ ID NO: 1 in Belzer et al comprises the amino acid sequence of instant SEQ ID NO: 8 or 10.  Therefore, the pharmaceutical composition comprising peptide of SEQ ID NO: 1 and a pharmaceutically acceptable carrier in Belzer et al meets the limitations of instant claims 4 and 14.
Since the reference teaches all the limitations of instant claims 4 and 14; the reference anticipates instant claims 4 and 14.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LI N KOMATSU/Primary Examiner, Art Unit 1658